     Case 2:13-cv-01019-JAD-EJY Document 203 Filed 06/08/21 Page 1 of 4




1
     Michael D. Mazur, Esq.
2    Nevada Bar No. 011202
     4262 Blue Diamond Blvd., Suite 238
3    Las Vegas, NV 89139
     Telephone: (949) 322-1618
4
     mdmazur@gmail.com
5
     Attorneys for Defendants,
6    VICTORIA L. GUNVALSON,
7
     MICHAEL NICOLSON, COUGAR JUICE VODKA, LLC

8                                UNITED STATES DISTRICT COURT
9                                       DISTRICT OF NEVADA
10
       ROBERT WILLIAMSON, III, an individual,
11     VICKI’s VODKA, LLC, a Nevada limited                   Base Case No.:
       liability company,                                     2:13-cv-01019-JAD-EJY
12

13           Plaintiffs,                                      Member Case No.:
       vs.                                                    2:13-cv-02022-JAD-GWF
14
       VICTORIA L. GUNVALSON, an individual;                  DECLARATION OF MICHAEL D.
15
       DAVID BROOKS AYERS, an individual;                     MAZUR, ESQ. IN RESPONSE TO
16     MICHAEL NICHOLSON, an individual;                      ORDER TO SHOW CAUSE
       COUGAR JUICE VODKA, LLC, a California
17     limited liability company; SWEETWATERS
       DISTILLERS, INC., dba STILLWATER
18
       SPIRITS; WOO HOO PRODUCTIONS, LLC, a
19     California limited liability company; DOES 1
       through 10; ROE ENTITIES, 1 through 10,
20
             Defendants.
21

22
               COMES NOW, Defendants and counter-claimants, VICTORIA L. GUNVALSON,
23
     MICHAEL NICOLSON, COUGAR JUICE VODKA, LLC, hereby files the Declaration of Michael
24

25   D. Mazur, Esq. in Response to Order to Show Cause (the “OSC”) for failure of to appear at the June

26   7, 2021 scheduled calendar call. Pre-Trial Conference.
27
        1. I am an attorney duly licensed to practice law before this Court. I have personal knowledge
28


                                                     1
     Case 2:13-cv-01019-JAD-EJY Document 203 Filed 06/08/21 Page 2 of 4




          of each fact stated herein, except for those stated upon information and belief, and to those,
1

2         I believe them to be truthful. I am competent to testify as to the facts stated herein in a court

3         of law and will so testify if called upon.
4
       2. On March 3, 2021, this Court issued its PRETRIAL ORDER wherein it set the calendar
5
          call for the above matter for June 7, 2021. Further, this Court set a deadline to file the
6
          witness list, exhibit list, trial briefs and proposed findings of facts and conclusions of
7

8         law by June 7, 2021.

9      3. On June 7, 2021, this Court held its calendar call.              Counsel for VICTORIA L.
10
          GUNVALSON, MICHAEL NICOLSON, COUGAR JUICE VODKA, LLC did not make
11
          an appearance.
12
       4. My non-appearance at the June 7, 2021 calendar call was not intentional as I did not
13

14        receive notice of the hearing. I did receive any of the filings since December 2020 via

15        email or the courts ECF system.
16     5. In October 2020, I appeared telephonically as an attorney with a multi-jurisdictional law
17
          firm, Rose L. Brand & Associates, PC with its home office in Albuquerque, New
18
          Mexico. After the appearance, my email address for notices was updated to
19
          michael.mazur@roselbrand.com.
20

21     6. In December 2020, my employment as an attorney ended with by the Rose L. Brand &

22        Associates law firm due to COVID-19 and family medical reasons.
23
       7. As of December 2020, I was no longer actively practicing law with any law firm.
24
       8. My email address was updated with the PACER/ECF system to mdmazur@gmail.com
25
          and with the State Bar of Nevada. However, only the states of New Mexico, Oklahoma,
26

27
          Texas and were updated with my new address and email address. The Nevada ECF was

28        not.

                                                       2
     Case 2:13-cv-01019-JAD-EJY Document 203 Filed 06/08/21 Page 3 of 4




        9. Each of the notices served in the above matter were sent to the Rose L. Brand law firm.
1

2           I was not notified of , nor did I receive copies of any of the notices by my prior law firm.

3       10. On the evening of June 7, 2021, I received a telephone call from my clients of the OSC
4           filing that was forwarded by their prior counsel Sean Reis, Esq.
5
        11. On June 8, 2021, I sent an email to Plaintiffs’ counsel, Mr. Wesbrooks, notifying him
6
            of my new email address and requesting a copy of his filed Witness List and Exhibit
7

8
            List. Further, I informed him that I would be filing a declaration in response to the OSC.

9       Based upon the foregoing, VICTORIA L. GUNVALSON, MICHAEL NICOLSON and
10   COUGAR JUICE VODKA, LLC respectfully request that this Court not enter default, and further,
11
     not dismiss their causes of action and allow the filing of witness list, exhibit list, trial briefs and
12
     proposed findings of fact and conclusions of law.
13

14
        I declare under penalty of perjury under the laws of the State of Nevada that the foregoing is

15   true and correct.
16      Executed in Las Vegas, Nevada on June 8, 2021.
17

18                                                          /s/ Michael D. Mazur
                                                           MICHAEL D. MAZUR, Esq.
19                                                         Nevada Bar No. 11202
20                                                         4262 Blue Diamond Blvd., Suite 238
                                                           Las Vegas, NV 89139
21                                                         Telephone: (949) 322-1618
                                                           mdmazur@gmail.com
22

23

24

25

26

27

28


                                                       3
     Case 2:13-cv-01019-JAD-EJY Document 203 Filed 06/08/21 Page 4 of 4




                                      CERTIFICATE OF SERVICE
1

2           I, MICHAEL D. MAZUR, hereby certify that on June 8, 2021, I filed through the Court’s

3    ECF system and served either through the ECF system or by electronic mail the foregoing document
4
     described as: DECLARATION OF MICHAEL D. MAZUR, ESQ. IN RESPONSE TO ORDER
5
     TO SHOW CAUSE using the Court’s electronic filing system. A copy of the foregoing
6

7
     document(s) will be served via the Court’s electronic filing system on interested parties in this

8    action, or by email/regular mail as follows:
9

10   A. Mark Wesbrooks
     The Wesbrooks Law Firm, P.L.L.C.
11   Email: mwesbrooks@gmail.com
12
     Edward Randall Miley
13   Miley Law Firm
     Email: emiley@mileylaw.com
14

15
                                                    By: /s/ Michael D. Mazur
16                                                      MICHAEL D. MAZUR, ESQ.
                                                        Nevada Bar No.: 011202
17

18

19

20

21

22

23

24

25

26

27

28


                                                     4
